Bullion Monarch Mining, Inc.

299 East 950 South

Orem, UT 84058

(801) 426-8111

(801) 426-8555 (fax)

  

CONFIDENTIAL

May 8, 2009




JOINT VENTURE WITH DOURAVE MINING AND EXPLORATION INC.







TERMS OF THE JOINT VENTURE (THE “TERM SHEET”):







Formation of JV Agreement:

A joint venture agreement (the “JV”), would be entered into among Dourave Mining
and Exploration Inc., a corporation formed under the laws of Canada (“Dourave
Canada”), Dourave Mineracao e Exploracao Mineral Ltda., a corporation organized
and existing under the laws of Brazil (“Dourave Brazil”) and Bullion Monarch
Mining, Inc., a Utah corporation (“Bullion”).  The purpose of the JV would be to
contribute jointly to the development and exploitation of the mineral rights
owned or controlled by Dourave Brazil and described below.  The parties agree to
work towards establishing, on a tax-effective and exchange-control compliant
basis, one or more entities and arrangements that permit them to establish a
jointly-owned entity in Brazil that directly owns such rights.  




1/3 Interest:

Bullion would contribute to the JV $250,000 USD as a nonrefundable capital
contribution (less $75,000 USD previously given to Dourave Canada for a total of
$175,000 USD).  In exchange for this capital contribution, Bullion would acquire
a one-third interest in the economic rights of the mine properties generally
known as Bom Jardim and Bom Jesus (or other substitute mine properties as
described below), which are situated in Para, Brazil (the “Properties”).  




Dourave Brazil owns or controls the subsurface and hard rock mineral rights in
the Bom Jesus and Bom Jardim properties.  Dourave Brazil is 99.9% owned by
Dourave Canada and is exclusively controlled Dourave Canada.  




Required Capital Contributions:

In addition to its initial, nonrefundable capital contribution, Bullion would be
required to











--------------------------------------------------------------------------------

contribute an additional 1.75 million USD to be used by the JV in the
exploration of the Bom Jesus and Bom Jardim Properties (the “Capital Funds”). At
a minimum, Bullion would be required to contribute $80,000 each month (for 22
months) until the entire Capital Funds will have been contributed, but it could
contribute more - should circumstances warrant.  The $75,000 already given to
Dourave Canada and Dourave Brazil through that certain Promissory Note and
Advance, executed on or about March 25, 2009, would be treated as an advance of
the first $250,000 capital contribution and the Promissory Note and Advance
would be cancelled.  No contribution would be made for the month following the
month in which the initial capital contribution is made (month 1 = $175,000,
skip next month, then $80,000 for the next 22 months).




Progress Reports:

If Bullion is unsatisfied with progress on the Bom Jardim and Bom Jesus
properties, it may stop its capital contributions, but Bullion shall be required
to give Dourave Canada and Dourave Brazil 90-days advance written notice prior
to stopping its capital contributions.  If Bullion elects to stop capital
contributions for the Properties, then both parties will attempt to negotiate in
good faith to negotiate joint venture terms for a similar arrangement on other
properties held by Dourave Brazil.  




Security for Contributed Funds:

Bullion’s commitment to contribute the Capital Funds would be secured by a
one-third interest in a mine property owned by Bullion in Nevada, which is
commonly known as the “North Pipeline (440) Property.”  In the event that
satisfactory progress is being made with the exploration efforts, and Bullion
fails to make a required payment of the Capital Funds, then Dourave Canada would
be allowed to execute on its security interest and acquire a one-third interest
in the 440 Property.  




Allocations:

All of the expenses paid by the Capital Funds are to be specially allocated to
Bullion by the JV for U.S. tax purposes.  As to the allocation of Profit,
Bullion shall be entitled to one-third of the profit realized by the JV and the
remaining two-thirds shall be allocated to Dourave Canada/Dourave Brazil.  




Management:

Dourave Canada shall primarily manage the JV, except that Bullion shall have
certain basic veto rights as well as the right to receive quarterly











--------------------------------------------------------------------------------

financial reports.  In addition, Bullion shall have the right to receive
proposed budgets at least quarterly.  Bullion shall be permitted to inspect the
books and records of the JV and meet with management.  The veto rights would be:




·

Any proposed sale of the Properties;

·

Any proposed partnership involving the Properties with another third party;

·

The dissolution of the JV;

·

The stopping of exploration by the JV;

·

Any additional borrowings secured in any manner by the Properties or by the
interest held in the JV;

·

Any liens or encumbrances on the Properties;

·

Any change to the agreements with the underlying prospectors;

·

Any confession of a judgment by the JV;

·

Any litigation regarding the Properties;

·

Any single expenditure exceeding $250,000 on the Properties;

·

Any loans by the JV; or

·

The lending of money by the JV to any person.  




Development:

In the event the JV is successful with its exploration efforts, the JV parties
agree to negotiate in good faith as to how to best develop the mine properties
or how to “partner” with a larger mining company.  At the development stage,
Bullion shall have a one-third interest in the JV and Dourave Canada/Dourave
Brazil shall have a two-thirds interest.  




No other JV Partners:

No other members of the JV may be admitted without the consent of both Bullion
and Dourave Canada.  




Right of First Offer:

Subject to any existing options, or options to be granted to officers,
directors, employees or consultants of Dourave Canada or any subsidiary thereof
pursuant to a share incentive plan adopted or to be adopted by Dourave Canada,
rights, other convertible securities or warrants and the availability of
exemptions from Canadian prospectus and registration requirements as well as any
U.S. registration requirements and any other equivalent requirements under
applicable securities law, Bullion shall, during the currency of the JV, be
entitled to a right of first offer on future











--------------------------------------------------------------------------------

issuances of the equity securities of Dourave Canada or the JV.




Restriction on Sale:

Neither Bullion nor Dourave Canada would be able to sell their interest in the
JV to an unrelated party without the permission of the other party, such
permission not to be unreasonably withheld.




Exclusive Negotiations:

From the date of this Term Sheet until the earlier of May 15, 2009 or the mutual
termination of our negotiations (in writing and signed by all parties hereto)
(the “Exclusivity Period”), neither Dourave Canada nor Dourave Brazil, nor any
of its directors, officers, employees or representatives will solicit or
participate in negotiations or discussions with any person or entity other than
Bullion with respect to any investment in, financing of or acquisition, sale
and/or exchange of all or any portion of Bom Jesus and Bom Jardim.  Dourave
Canada or Dourave Brazil will provide prompt notice to Bullion of any written or
oral communications received by them regarding any such investment or
acquisition.  During the Exclusivity Period, no party will take any action that
could frustrate the exclusivity provisions set forth above.




The parties agree that during the Exclusivity Period, each of them will fully
cooperate with each other in accommodating the reasonable due diligence requests
of the other party.




Area of Interest:

(a) If, during the existence of the JV, either party or a representative or
affiliate of either party (the “Acquiring Party”) acquires lands, mining claims,
leases, water rights, contracts, prospecting or exploration or mining rights
(collectively “Mineral Rights”) within the area that extends 0.5 miles from the
nearest boundary of the any of the Properties, such Mineral Rights shall be
subject to the JV and the JV shall reimburse the Acquiring Party for its costs
of acquiring such Mineral Rights.

(b) If, during the existence of the JV, an Acquiring Party acquires Mineral
Rights within the area that extends between 0.5 miles and 3.0 miles from the
nearest boundary of the Properties, the Acquiring Party shall offer such Mineral
Rights to the JV on the same terms as it has agreed with the vendor of the
Mineral Rights.  The party that is not the Acquiring Party











--------------------------------------------------------------------------------

may decide whether or not the JV shall accept the offer of the Mineral Rights.

 




Expenses:

Each party will be responsible for their own transaction expenses.  




Governing Law:

Utah




Assignment and Amendment:

This Term Sheet may not be assigned by any party and may not be amended unless
in writing by all parties thereto.  




Binding Effect and Liability:  

The parties understand and acknowledge that, except for the obligations set
forth in the provisions entitled “Exclusive Negotiations,” “Expenses,”
 “Governing Law,” and “Assignment and Amendment,” which are intended to be
legally binding regardless of whether this Term Sheet is terminated, (i) this
Term Sheet is not a legally binding agreement, (ii) this Term Sheet represents
only the current thinking of the parties with respect to certain of the major
issues relating to the proposed investment, and (iii) the failure for any reason
to execute and deliver definitive documentation will impose no liability on
Bullion, Dourave Canada or Dourave Brazil.







Very truly yours,




Bullion Monarch Mining, Inc.







By:

/s/R. Don Morris

R. Don Morris, Chairman







Accepted and Agreed:




Dourave Mining and Exploration Inc.




By:

/s/Sergio Aquino

Name:

Sergio Aquino

Date:

08/05/2009




Dourave Mineracao e Exploracao Mineral Ltda.




By:

/s/Ruari McKnight

Name:

Ruari McKnight

Date:

8/5/09











--------------------------------------------------------------------------------




Schedule A

Bom Jesus




The project area covers 9150 Ha and includes 262 PLG’s (prospector leases).




[ex103loijointventureagree001.jpg] [ex103loijointventureagree001.jpg]







PLG’s are listed overleaf.











--------------------------------------------------------------------------------




NUMERO

ANO

PROCESSO

SEQUENCIA

AREA_HA

FASE

NOME

SUBS

USO

UF

855377

1996

855377/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855378

1996

855378/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855379

1996

855379/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855380

1996

855380/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855381

1996

855381/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855382

1996

855382/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855383

1996

855383/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855384

1996

855384/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855385

1996

855385/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855387

1996

855387/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855388

1996

855388/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855397

1996

855397/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855398

1996

855398/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855399

1996

855399/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855400

1996

855400/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855401

1996

855401/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855402

1996

855402/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855403

1996

855403/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855404

1996

855404/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855405

1996

855405/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855406

1996

855406/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855407

1996

855407/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855408

1996

855408/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855417

1996

855417/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855418

1996

855418/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855419

1996

855419/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855420

1996

855420/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855421

1996

855421/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855422

1996

855422/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855423

1996

855423/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855424

1996

855424/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855425

1996

855425/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855426

1996

855426/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855427

1996

855427/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855428

1996

855428/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855437

1996

855437/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855438

1996

855438/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855439

1996

855439/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855440

1996

855440/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855441

1996

855441/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855442

1996

855442/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855443

1996

855443/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855444

1996

855444/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855445

1996

855445/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855446

1996

855446/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855447

1996

855447/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855448

1996

855448/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855457

1996

855457/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855458

1996

855458/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855459

1996

855459/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855460

1996

855460/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855461

1996

855461/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855462

1996

855462/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855463

1996

855463/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855464

1996

855464/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855465

1996

855465/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855466

1996

855466/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855467

1996

855467/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855468

1996

855468/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855477

1996

855477/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855478

1996

855478/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855479

1996

855479/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855480

1996

855480/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855481

1996

855481/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855484

1996

855484/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855485

1996

855485/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855488

1996

855488/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

WALMIR CLIMACO DE AGUIAR

OURO

NÃO INFORMADO

PA

855627

1996

855627/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855630

1996

855630/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855631

1996

855631/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855634

1996

855634/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855635

1996

855635/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855638

1996

855638/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855639

1996

855639/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855642

1996

855642/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855643

1996

855643/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855647

1996

855647/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855648

1996

855648/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855649

1996

855649/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855650

1996

855650/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855651

1996

855651/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855652

1996

855652/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855653

1996

855653/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855654

1996

855654/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855655

1996

855655/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855656

1996

855656/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855657

1996

855657/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855658

1996

855658/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855659

1996

855659/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855660

1996

855660/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855661

1996

855661/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855662

1996

855662/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855663

1996

855663/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855664

1996

855664/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855667

1996

855667/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855668

1996

855668/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855669

1996

855669/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855670

1996

855670/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855671

1996

855671/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855672

1996

855672/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855673

1996

855673/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855674

1996

855674/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855675

1996

855675/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855676

1996

855676/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855677

1996

855677/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855678

1996

855678/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855679

1996

855679/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855680

1996

855680/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855681

1996

855681/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855682

1996

855682/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855683

1996

855683/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855687

1996

855687/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855688

1996

855688/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855689

1996

855689/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855690

1996

855690/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855691

1996

855691/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855692

1996

855692/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855693

1996

855693/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855694

1996

855694/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855695

1996

855695/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855696

1996

855696/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855697

1996

855697/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855698

1996

855698/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855699

1996

855699/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855700

1996

855700/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855701

1996

855701/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855702

1996

855702/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855703

1996

855703/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855704

1996

855704/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855707

1996

855707/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855708

1996

855708/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855709

1996

855709/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855710

1996

855710/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855711

1996

855711/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855712

1996

855712/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855713

1996

855713/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855714

1996

855714/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855715

1996

855715/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855716

1996

855716/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855717

1996

855717/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855718

1996

855718/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855719

1996

855719/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855720

1996

855720/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855721

1996

855721/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855722

1996

855722/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855723

1996

855723/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855724

1996

855724/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855727

1996

855727/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855728

1996

855728/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855729

1996

855729/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855730

1996

855730/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855731

1996

855731/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855732

1996

855732/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855733

1996

855733/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855734

1996

855734/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855735

1996

855735/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855736

1996

855736/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855737

1996

855737/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855738

1996

855738/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855739

1996

855739/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855740

1996

855740/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855741

1996

855741/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855742

1996

855742/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855743

1996

855743/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855744

1996

855744/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855747

1996

855747/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855748

1996

855748/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855749

1996

855749/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855750

1996

855750/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855751

1996

855751/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855752

1996

855752/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855753

1996

855753/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855754

1996

855754/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855755

1996

855755/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855756

1996

855756/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855757

1996

855757/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855758

1996

855758/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855759

1996

855759/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855760

1996

855760/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855761

1996

855761/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855762

1996

855762/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855764

1996

855764/1996

0

50.00

REQUERIMENTO DE LAVRA GARIMPEIRA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA

855684

1996

855684/1996

0

50.00

REQUERIMENTO DE PESQUISA

SOLANGE MOREIRA DE AGUIAR

OURO

NÃO INFORMADO

PA














--------------------------------------------------------------------------------

SCHEDULE B




Bom Jardim

The Project area covers 960Ha and includes 1 exploration lease. 850866/2007




[ex103loijointventureagree003.gif] [ex103loijointventureagree003.gif]


















